          Case 2:18-bk-24572-SK                 Doc 175 Filed 07/29/19 Entered 07/29/19 08:42:43                                    Desc
                                                  Main Document Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Reed S. Waddell (SBN 106644)
 rwaddell@frandzel.com                                                                                FILED & ENTERED
 Gerrick M. Warrington (SBN 294890)
 gwarrington@frandzel.com
 FRANDZEL ROBINS BLOOM & CSATO, L.C.                                                                         JUL 29 2019
 1000 Wilshire Boulevard, 19th Floor
 Los Angeles, California 90017-2427
 Telephone: (323) 852-1000                                                                              CLERK U.S. BANKRUPTCY COURT
                                                                                                        Central District of California
 Facsimile: (323) 651-2577                                                                              BY may        DEPUTY CLERK


      Attorney for Movant
      Movant appearing without an attorney

                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES DIVISION

 In re:                                                                    CASE NO.: 2:18-bk-24572-SK

 One Way Loans, LLC, d/b/a PowerLend,                                      CHAPTER: 11

                                                                                     ORDER GRANTING MOTION FOR
                                                                                     RELIEF FROM THE AUTOMATIC
                                                                                      STAY UNDER 11 U.S.C. § 362
                                                                                        (PERSONAL PROPERTY)

                                                                           DATE: July 24, 2019
                                                                           TIME: 8:30 A.M.
                                                                           COURTROOM: 1575
                                                                           PLACE: 255 East Temple Street, Los Angeles, CA 90012

                                                            Debtor(s).
 Movant: Preferred Bank



1. The Motion was:                    Opposed               Unopposed              Settled by stipulation

2. The Motion affects the following personal property (Property):

          Vehicle (year, manufacturer, type and model):

          Vehicle identification number:
          Location of vehicle (if known):

          Equipment (manufacturer, type, and characteristics):

          Serial number(s):
          Location (if known):


          Other personal property (type, identifying information, and location):
          time certificate of deposit containing $75,107.44

3416129.1 | 050625-0707 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

June 2014                                                              Page 1                                        F 4001-1.RFS.PP.ORDER
           Case 2:18-bk-24572-SK                Doc 175 Filed 07/29/19 Entered 07/29/19 08:42:43                                    Desc
                                                  Main Document Page 2 of 3




           See Exhibit           attached to the Motion.

3. The Motion is granted under:
      a.       11 U.S.C. § 362 (d)(1)
      b.       11 U.S.C. § 362 (d)(2)

4.         As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.       Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.       Modified or conditioned as set for the in Exhibit                 to this order.
      c.       Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
               remedies regarding the Property do not constitute a violation of the stay.

5.         Movant may enforce its remedies to repossess or otherwise obtain possession and dispose of the Property in
           accordance with applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or
           property of the estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.         Movant must not repossess the Property before (date)                     .

7.         The stay remains in effect subject to the terms and conditions set forth in the Adequate Protection Agreement to
           this order.

8.         In chapter 13 cases, the trustee must not make any further payments on account of Movant’s secured claim after
           entry of this order. The secured portion of Movant’s claim is deemed withdrawn upon entry of this order without
           prejudice to Movant’s right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to
           the contrary, Movant must return to the trustee any payments received from the trustee on account of Movant’s
           secured claim after entry of this order.

9.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated or modified as to the co-debtor, as to the
           same terms and conditions.

10.        The 14-day stay provided by FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12.        This order is binding in any other bankruptcy case purporting to affect the Property filed not later than 2 years
           after the date of entry of such order, except that a debtor in a subsequent case may move for relief from the order
           based upon changed circumstances or for good cause shown, after notice and hearing.

13.        This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the Property.

14.        This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
           interest in the Property for a period of 180 days, so that no further automatic stay shall arise in that case as to the
           Property.




3416129.1 | 050625-0707 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

June 2014                                                              Page 2                                        F 4001-1.RFS.PP.ORDER
           Case 2:18-bk-24572-SK                Doc 175 Filed 07/29/19 Entered 07/29/19 08:42:43                                    Desc
                                                  Main Document Page 3 of 3

15.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      a.       without further notice.
      b.       upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
               nonbankruptcy law.

16.        Other (specify):




                                                                        ###




                 Date: July 29, 2019




3416129.1 | 050625-0707 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

June 2014                                                              Page 3                                        F 4001-1.RFS.PP.ORDER
